Citation Nr: 0840453	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-28 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD) and 
dysthymia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The veteran served from August 1967 to April 1969, and from 
July 1969 to August 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the RO 
in St. Petersburg, Florida, which denied service connection 
for PTSD.

In March 2008, a Travel Board hearing was held at the VA 
Central Office in Washington, D.C. before the undersigned 
Veterans Law Judge.  A transcript of that proceeding has been 
associated with the claims folder.  

The Board has recharacterized the issue on appeal to more 
accurately represent the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has a psychiatric disorder, to 
include PTSD and dysthmia, as a result of combat service in 
Korea and Vietnam.  After a thorough review of the claims 
folder, the Board finds that the record is not sufficiently 
developed to ensure an informed decision.  

As of yet, the veteran's combat service has not been 
confirmed, nor have any of his claimed stressors been 
verified.  It is noted that there is a DD Form 214 reflecting 
service from August 1967 to April 1969 and another DD Form 
214 reflecting service from July 1975 to August 1988.  
Although it appears that the veteran was transferred to the 
Army Reserves in April 1969, his other service personnel 
records establish that there was active service, including in 
Vietnam, during the interim period.  

The veteran's service personnel records indicate that his 
military occupational specialty (MOS) was an infantry direct 
fire crewman and that he served in Korea from January 1968 to 
April 1969 and in Vietnam from June 1970 to May 1971.  
Additionally, the records show that he was awarded a Bronze 
Star Medal and that his unit was decorated for its service, 
earning a Republic of Korea Presidential Unit Citation (PUC) 
badge.  The Board notes that the veteran's description of his 
combat service, along with his MOS and awards, raises the 
probability that he was exposed to combat.

Although the veteran's service personnel records indicates 
that his unit received the Presidential Unit Citation, a copy 
of this PUC is not of record, nor does it appear that an 
attempt has been made to obtain it.  

In Falk v. West, 12 Vet. App. 402 (1999), which involved a 
PTSD claim where participation in combat was an issue, the 
U.S. Court of Appeals for Veterans Claims (Court) noted that 
an award of a Presidential Unit Citation to an appellant's 
unit suggested that the pertinent unit command history may 
contain evidence of combat.  The Court held that the evidence 
of a PUC triggered VA's duty to assist, and warranted an 
attempt to obtain the pertinent unit command history.

Therefore, on remand, an attempt should be made to obtain a 
copy of the Presidential Unit Citation that was awarded to 
the veteran's unit, and the associated unit command history.

Furthermore, as the veteran's VA medical records reflect 
diagnoses of PTSD and dysthymia, a VA psychiatric examination 
should be scheduled to assess the current nature and etiology 
of any psychiatric disorders.  In addition, should 
participation in combat be established, or one or more 
verified stressors found to exist, the VA examiner should be 
asked to determine whether a diagnosis of PTSD is warranted 
based on established events during service.  

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007) were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As the record does not reflect that the 
veteran was provided notice in accordance with Dingess, on 
remand, the Agency of Original Jurisdiction (AOJ) should take 
the opportunity to correct this defect in the VCAA notice 
previously provided to the veteran.  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) concerning the assignment of 
disability ratings and effective dates.

2. The AOJ should contact the National 
Personnel Records Center (NPRC), 
Records Management Center (RMC), or any 
other appropriate records repository to 
verify all of the veteran's periods of 
active duty.  The AOJ should ensure 
that all information provided is 
accurate and as complete as possible.  
All efforts to verify the service dates 
should be fully documented, and the 
various agencies must provide a 
negative response if the requested 
information is not available. 

3. The AOJ should prepare a letter asking 
the Joint Services Records Research 
Center (JSRRC) to provide a copy of the 
Presidential Unit Citation that was 
awarded to the veteran's unit, and the 
associated unit command history, in order 
to attempt to verify the veteran's 
claimed participation in combat during 
service in Korea.  

4.  Thereafter, the AOJ should schedule 
the veteran for a VA psychiatric 
examination to assess the current nature 
and etiology of any psychiatric 
disorders.  The entire claims folder must 
be made available to the examiner prior 
to the examination.  The examiner must 
note in the examination report that the 
claims folder was reviewed in conjunction 
with the examination.  

If either the veteran's combat service or 
a stressor is verified, the examiner 
should render an opinion as to whether 
the veteran has PTSD based on the DSM-IV 
criteria and, if so, whether the PTSD is 
at least as likely as not (i.e., to at 
least a 50:50 degree of probability) 
related to the veteran's combat service 
or verified stressor(s), or whether such 
a relationship is unlikely (i.e., less 
than a 50:50 degree of probability).  

In addition, regardless of whether combat 
service or a stressor is verified, the 
examiner should: (a) list any current 
psychiatric diagnoses manifested by the 
veteran; (b) for any such diagnosis, 
render an opinion as to whether the 
currently diagnosed disorder is at least 
as likely as not related to the veteran's 
military service to include the history 
of depression or excessive worry 
documented in his service medical 
records, or whether such a relationship 
is unlikely.  

The examiner should provide a complete 
rationale for any opinion provided.

5.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection for a psychiatric disorder.  
All new evidence received since the 
issuance of the August 2007 SOC should be 
reviewed.  If the benefit sought on 
appeal is not granted, the veteran should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


